IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


STATE OF WASHINGTON,                                )           No. 79626-7-I
                                                    )
                      Respondent,                   )           DIVISION ONE
                                                    )
               v.                                   )           UNPUBLISHED OPINION
                                                    )
MICHAEL BERNARD SMITH,                              )
                                                    )
                      Appellant.                    )
                                                    )


          ANDRUS, A.C.J. —Michael Bernard Smith challenges his conviction for

second degree assault by strangulation, contending the trial court erred in denying

his request to discharge his retained attorney, denying that attorney’s request to

withdraw mid-trial, and granting his peremptory challenge of two African American

jurors.     Smith, in a statement of additional grounds, contends he received

ineffective assistance of counsel in the cross-examination of his victim, the filing of

his notice of appeal, and advice he received relating to his sentencing range. We

conclude these arguments lack merit and affirm.

                                            FACTS

          In 2018, Smith and his former girlfriend, S.G., lived together in S.G.’s home

in Federal Way. Smith’s relationship with S.G., as she described it, was not healthy


      Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79626-7-I/2


and they often argued. S.G. recounted a violent history with Smith frequently

hitting her and pulling her hair. S.G.’s three minor children who lived with her were

afraid of Smith and often locked themselves in their bedroom.

       On August 3, 2018, Smith became angry at S.G. when her father retrieved

a vehicle he had lent to her. Smith and S.G. began to argue in their bedroom over

the fact that S.G. did not own a car. When Smith demanded she turn her cell

phone over to him, S.G.’s 10-year-old daughter, I.T., came in and asked if she

could use her mother’s phone. I.T. testified she did so because she heard her

mother begging Smith not to take her phone away. She wanted to ask S.G. for the

phone as a way to prevent Smith from taking it. Smith grabbed the phone from

I.T. and closed the bedroom door. I.T. left to lock her siblings in their bedroom.

       Smith then picked S.G. up from her neck with his hand. He squeezed her

neck, impairing S.G.’s ability to breathe. She described it feeling like “little ants all

over [her] face” like she was ready to pass out. As he squeezed her neck, he hit

her in the face with his other hand. When he let go, Smith took S.G.’s phone and

left the apartment.

       S.G. ran out and told I.T. to go to the neighbor’s apartment to borrow their

phone. I.T. returned with the phone, which her mother used to call 911. Federal

Way Police Officer Ricardo Cuellar responded to S.G.’s call. He saw a bruise

forming on the left side of S.G.’s head and photographed her injury. He recounted

S.G.’s report that Smith had strangled her. Although he saw no indication of any

marks on S.G.’s neck, he did not deem that unusual because bruising from

strangulation typically shows up later.



                                          -2-
No. 79626-7-I/3


       On August 10, 2018, the State charged Smith with second degree assault,

domestic violence, by strangulation in violation of RCW 9A.36.021(1)(g). A jury

found him guilty of this offense. The court sentenced Smith to 74 months in prison.

                                     ANALYSIS

       Smith challenges the trial court’s denial of his request to discharge his

retained attorney on the second day of his trial, and his attorney’s mid-trial request

to withdraw. He also argues the trial court violated his equal protection rights by

applying an incorrect legal standard to evaluate the permissibility of his own

peremptory challenges of two African American jurors. Finally, in a statement of

additional grounds, Smith contends he received ineffective assistance of counsel

in cross-examining S.G., in filing his notice of appeal, and advising him on his

applicable sentencing range. We address each argument in turn.

A. Request to Discharge Counsel

       Smith appeals the trial court’s denial of his motion to discharge his retained

counsel. He argues the trial court did not “engage in an inquiry regarding the

request.” The record, however, supports the trial court’s discretionary decision to

deny Smith’s request.

       The Sixth Amendment and article I, section 22 of the Washington State

Constitution guarantees the right to select and be represented by one’s preferred

attorney. State v. Aguirre, 168 Wash. 2d 350, 365, 229 P.3d 669 (2010). A criminal

defendant who pays for his own attorney generally has a right to counsel of his

choice. Id. But for a defendant with retained counsel, the right to counsel of choice

is not absolute. State v. Hampton, 184 Wash. 2d 656, 663, 361 P.3d 734 (2015). The



                                        -3-
No. 79626-7-I/4


right to counsel of choice must be asserted “within a reasonable time before trial.”

State v. Early, 70 Wash. App. 452, 457, 853 P.2d 964 (1993). The trial court retains

wide latitude in balancing “ ‘the right to counsel of choice . . . against the demands

of its calendar.’ ” Hampton, 184 Wash. 2d at 663. (quoting United States v. Gonzalez-

Lopez, 548 U.S. 140, 152, 126 S. Ct. 2557, 165 L. Ed. 2d 409 (2006)) (alteration

in original). Further, courts are required to balance the defendant’s choice of

counsel against “ ‘the public’s interest in the prompt and efficient administration of

justice.’ ” Hampton, 184 Wash. 2d at 663 (quoting Aguirre, 168 Wash. 2d at 365).

       We review this balancing decision for abuse of discretion. Hampton, 184
Wash. 2d at 670. Where, as here, a request to discharge counsel would require a

continuance to allow newly retained counsel to prepare for trial, we review a “trial

court's denial of a continuance to determine whether [the denial] was ‘so arbitrary

as to violate due process.’ ” Hampton, 184 Wash. 2d at 663 (quoting Ungar v.

Sarafite, 376 U.S. 575, 589, 84 S. Ct. 841, 11 L. Ed. 2d 921 (1964)).

       In Hampton, the Washington State Supreme Court identified a

nonexhaustive list of factors the trial court may consider in determining whether to

grant a continuance to allow substitution of private counsel, including “whether the

request came at a point sufficiently in advance of trial to permit the trial court to

readily adjust its calendar,” whether the continuance would push the trial date past

the speedy trial deadline, whether the defendant made the request as soon as he

became aware of the need to retain new counsel, whether there was a rational

basis to believe the defendant’s request was merely a delaying tactic, and whether

current counsel was prepared to start trial. 184 Wash. 2d at 669-70. Because these



                                        -4-
No. 79626-7-I/5


situations are highly fact specific and not all factors will exist in all cases “a trial

court need not evaluate every factor in every case.” Id, at 670.

       Smith was charged with assault in the second degree in August 2018. At

some point, Smith retained attorney Kevin McCament to represent him.                On

January 15, 2019, the first day of Smith’s trial, McCament requested a short trial

continuance because he and the State had a disagreement regarding Smith’s

scoring and criminal history. He recognized that it was unusual to request a

continuance at that late stage but he felt a short, two day continuance would

resolve the scoring dispute and might aid in resolving the matter short of trial.

Defense counsel informed the court the speedy trial deadline was February 15,

2019 and his client opposed any continuance.

       The trial court referred the continuance motion to the presiding judge, who

denied the motion. When they returned to the trial court, Smith’s attorney again

asked for a brief recess to resolve the dispute over Smith’s criminal history. In

passing, he indicated “my client and I are not seeing eye to eye on things, and

sometimes that happens.” But he wanted time “to just look at the law with respect

to this scoring situation.” The court granted the request and recessed the trial until

the following morning.

       The next day, McCament indicated that he had completed his research,

resolved the criminal history scoring issue, and was ready to proceed. Following

arguments and rulings on motions in limine and just before jury selection was to

begin, Smith stated “I want to fire him, you know, as my lawyer.” Smith told the

court that he did not feel “that [his attorney] was adequately representing [him]”



                                         -5-
No. 79626-7-I/6


and indicated that he felt his lawyer was not communicating with him about what

was going on with the case. When the court questioned whether he was asking to

represent himself, Smith said “[n]o. I - - I can try and get another lawyer.” The

court denied Smith’s request to discharge his attorney, indicating “[w]e’re not going

to delay this trial. You’re being adequately represented, more than adequately.

You don’t get to delay the trial in this way.”

       We cannot conclude the court abused its discretion under Hampton. First,

the request was untimely. Smith waited to make his request until after the trial

court had ruled on motions in limine and when prospective jurors were waiting for

jury selection to begin. Second, Smith did not indicate that he had another attorney

in mind or that he had even taken steps to secure another attorney. Third, Smith

expressed only vague and generalized concerns about strategic disagreements.

Fourth, Smith’s speedy trial expiration date was a month away, and Smith would

have had little time to secure new counsel and have that attorney ready to begin

trial without a speedy trial waiver from Smith. It would have been impossible for

Smith to retain new counsel and still start trial before the February 15, 2019 speedy

trial deadline. Finally, Smith’s attorney was ready to proceed.

       Smith contends the trial court erred in failing to engage him in an inquiry as

to the nature of his dissatisfaction with his counsel. Relying on State v. Lopez, 79
Wash. App. 755, 904 P.2d 1179 (1995), Smith argues that the trial court was required

to make a detailed investigation into the underlying reasons for his dissatisfaction

with counsel and that the failure to inform itself “of the facts on which to exercise




                                         -6-
No. 79626-7-I/7


its discretion” amounted to an abuse of discretion. Smith’s reliance on Lopez is

misplaced for two reasons.

      First, Lopez does not support the proposition that a trial court must inquire

into the reasons a defendant wants to discharge retained, rather than appointed,

counsel. Indigent defendants have a constitutional right to effective appointed

counsel, but not to choose the lawyer appointed by the court. Hampton, 184 Wash.
2d at 662-63. Because Lopez had appointed counsel, the court concluded that the

trial court abused its discretion in denying Lopez’s request for the appointment of

new counsel without asking him why he sought new counsel. Lopez, 79 Wash. App.

at 767.   But Lopez was premised on the need to ensure that an indigent

defendant’s right to appointed counsel under the Sixth Amendment is not impaired.
79 Wash. App. at 766. Lopez does not apply in the context of retained counsel.

      Second, the record does not support Smith’s contention that the trial court

summarily denied his motion without inquiring into the reasons for the request, as

occurred in Lopez. The trial court asked Smith why he sought new counsel. Smith

explained he did not believe counsel was adequately representing him or

communicating with him. The trial court knew the basis of Smith’s request before

denying it, making this case distinguishable from Lopez.

      Smith contends the trial court had no basis for concluding that his request

to discharge retained counsel was a delay tactic given that he had objected to his

attorney’s continuance motions throughout his case. But a reasonable judge could

have concluded that Smith’s last minute request to switch retained attorneys,

which would have inevitably led to a trial continuance, was an attempt to push off



                                       -7-
No. 79626-7-I/8


his trial, despite his protestations to the contrary. Although the record is silent as

to when he retained McCament, there is nothing to suggest Smith lacked the

opportunity to evaluate his attorney’s handling of the case and to decide whether

to retain a different attorney well before trial. A reasonable judge could have

concluded that Smith could have made the request in a timely manner and his

decision not to do so could only be attributable to a desire to delay trial.

       The trial court’s decision to deny Smith’s motion to discharge retained

counsel on the second day of trial was not an abuse of discretion.

B. Counsel’s Request to Withdraw

       Next, Smith argues that the trial court erred when it denied his attorney’s

motion to withdraw mid-trial after reporting that Smith had threatened to physically

harm him. Smith contends that the trial court denied his Sixth Amendment and

article I, section 22 right to counsel because his counsel had a “serious,

irreconcilable conflict” that impacted his ability to represent Smith. We reject this

argument as well.

       We review a trial court’s denial of a motion to withdraw for abuse of

discretion. Hampton, 184 Wash. 2d at 670. A trial court’s decision will be affirmed

unless manifestly unreasonable, is exercised on untenable grounds, or made for

untenable reasons. Id. A decision will be deemed to be based on untenable

grounds or made for untenable reasons if it rests on facts unsupported by the

record or if reached applying the wrong legal standard. Id. And a decision is

manifestly unreasonable if the court, despite applying the correct legal standard,




                                         -8-
No. 79626-7-I/9


adopts a view that no reasonable person would take and arrives at a decision

outside the range of acceptable choices. Id. at 670-71.

       On January 17, 2019, the third day of trial, the State called S.G., Smith’s

victim, and her 10-year-old daughter, I.T., to testify about Smith’s assault. On

January 22, 2019, the morning of the fourth day of trial, McCament appeared

before the trial court, outside the presence of his client, and requested to withdraw.

He reported that Smith had threatened him the day before during a visit in the jail.

He informed the court that Smith had berated and criticized him and the meeting

“did not go well.” McCament reported that Smith became physically intimidating

and told him “I got something for you, and you’re not going to like it.” He told the

court he had learned that Smith had gang affiliations, that Smith “terrified” him, and

that he feared for his life and for his family. Counsel said:

       I tried to do the job that I believe I should do and do my duty as a
       lawyer, but I – under these conditions, Your Honor, I just can’t
       continue. I’m afraid to even be by him. If the verdict came in, I would
       not even want to be near him.

He said “I can’t do this anymore.”

       The trial court accepted counsel’s fears as genuine and recessed to

consider its options. When the proceedings resumed, the trial court asked for

Smith to be brought into the courtroom, advised Smith that he had the right to

remain silent, and asked defense counsel to repeat what he had said to the trial

court when Smith was not present. Defense counsel again recounted how Smith

had berated, criticized, and intimidated him. Counsel indicated that Smith had put

his face up to the glass, “towering over me in a buffed-up fashion” and threatened

him. Counsel then reiterated his fears and stated “I just can’t do it anymore.”


                                        -9-
No. 79626-7-I/10


       The State expressed concerns that Smith was engaging in misconduct as

a delay tactic. The State pointed to Smith’s “numerous attempts” to get rid of his

defense counsel as evidence justifying such a conclusion.

       Smith denied that he was trying to delay his trial, telling the court “you know

I’ve been trying to go to trial since day one.” Smith told the trial court that he and

counsel did not “see[] eye to eye on the strategy” and that he did not feel he was

being “represented right.” When the trial court asked Smith if he would prefer to

represent himself, Smith made it clear that he did not want to represent himself

and wanted to hire another lawyer.

       The trial court denied the motion to withdraw and called for another recess,

suggesting Smith and McCament use the time “to attempt to reestablish rapport.”

Smith expressed disbelief that his counsel was not being allowed to withdraw:

       So you -- are you going to keep him on my -- on the case? Like we
       have -- you see like we having a disagreement, and he said I
       threatened him and whatnot and this and that. And then like this for
       the -- on my case, like he ain’t going to represent me right, then he
       ain’t been doing, anyway, and you still keep him on my case, uhm,
       after he said I threatened him and his family --

       After the recess, Smith and his attorney asked to be heard on the matter

again. Counsel told the court he was “contemplating a disregard of this Court’s

order” and that he believed Smith had “waived that valid right to have assistance

of counsel simply by way of his conduct.” Smith reiterated that he felt it would be

irresponsible to keep his defense counsel.

       The court, citing State v. Fualaau, 155 Wash. App. 347, 288 P.3d 711 (2010),

refused to reconsider its decision, indicating that “if Mr. Smith were to engage in




                                        - 10 -
No. 79626-7-I/11


any conduct . . . further conduct . . . that would result in forfeiture of his right to

counsel” but that the court would not allow counsel to withdraw.

       Thereafter, Smith’s attorney continued to represent him through the

conclusion of the trial and at a subsequent sentencing hearing.

       Smith, relying on In re Pers. Restraint of Stenson, 142 Wash. 2d 710, 16 P.3d
1 (2001) and United States v. Moore, 159 F.3d 1154 (9th Cir. 1998), argues the

trial court erred in denying counsel’s motion to withdraw because Smith and his

attorney suffered an “irreconcilable conflict of interest.” In Stenson, our Supreme

Court recognized that “[i]f the relationship between lawyer and client completely

collapses, the refusal to substitute new counsel violates the defendant’s Sixth

Amendment right to effective assistance of counsel.” 142 Wash. 2d at 722. In Moore,

the Ninth Circuit recognized that a defendant has a right to conflict free

representation under the Sixth Amendment. 159 F.3d at 1157.

       But to prevail on this claim, Smith must establish that “an actual conflict of

interest adversely affected his lawyer’s performance.” State v. Regan, 143 Wn.

App. 419, 427, 177 P.3d 783 (2008); Moore, 159 F.3d at 1157.                  The mere

possibility that a conflict of interest exists will not suffice. State v. Davis, 141 Wash. 2d
798, 861, 10 P.3d 977 (2000). A conflict of interest exists when defense counsel

“owes duties to a party whose interests are adverse to those of the defendant.”

Fualaau, 155 Wash. App. at 362, citing State v. White, 80 Wash. App. 406, 411-12, 907
P.2d 310 (1995). “ ‘Until a defendant shows that his counsel actively represented

conflicting interests, he has not established the constitutional predicate for his

claim of ineffective assistance.’ ” State v. Dhaliwal, 150 Wash. 2d 559, 573, 79 P.3d
- 11 -
No. 79626-7-I/12


432 (2003), quoting Cuyler v. Sullivan, 446 U.S. 335, 350, 100 S. Ct. 1708, 64 L.

Ed. 2d 333). “ ‘The determination of whether a conflict exists precluding continuing

representation of a client is a question of law and is reviewed de novo.’ ” State v.

Vicuna, 119 Wash. App. 26, 30–31, 79 P.3d 1 (2003) (quoting State v. Ramos, 83
Wash. App. 622, 629. 922 P.2d 193 (1996)).

       Here, Smith does not contend his trial attorney owed a duty to a third party

whose interests were adverse to Smith’s interests.             Instead, he contends

McCament’s expressions of fear and concerns for his personal safety created a

conflict of interest between Smith and the attorney. But if Smith threatened his

attorney, this misconduct toward counsel does not create a conflict of interest

requiring counsel to withdraw. Fualaau, 155 Wash. App. at 359. A defendant cannot

force the withdrawal of his attorney by threatening him. Id.

       Even if Smith could establish that his trial attorney’s fear of bodily injury

constituted an actual conflict of interest, his claim still fails because he has not

demonstrated that the conflict adversely affected counsel’s performance.         To

demonstrate that a conflict had an adverse effect on counsel’s performance, Smith

must show that a plausible alternative defense strategy was available, but was not

pursued, because of the conflict with the attorney’s other interests. Regan, 143
Wash. App. at 428.

       Smith maintains the conflict did impact counsel’s performance pointing to

the fact that counsel requested a jury instruction for second degree assault under

RCW 9A.36.021(1)(a), rather than under RCW 9A.36.021(1)(g), the theory of

culpability advanced by the State. But counsel filed proposed instructions on



                                       - 12 -
No. 79626-7-I/13


January 15, 2019, well in advance of the events leading up to counsel’s request to

withdraw on January 22, 2019, and we can see no causal connection between the

two.

       Moreover, even if counsel erred in submitting this proposed instruction,

Smith has not demonstrated prejudice.         Counsel submitted two proposed “to

convict” instructions, one based on reckless infliction of substantial bodily harm, a

crime the State had not charged, and one based on strangulation. The court’s

instructions included only one “to convict” instruction based on strangulation. To

the extent counsel submitted inappropriate proposed instructions in advance of

trial, it had no effect on how the jury was instructed.

       Smith argues that counsel also made errors in identifying the numbers of

the jurors he sought to excuse, leading to the dismissal of at least one juror counsel

had not intended to dismiss. But the parties selected the jury on January 16, 2019.

Counsel sought to withdraw on January 22, 2019, based on an incident that

occurred the day before, on January 21, 2019. Smith has not demonstrated any

causal connection between these two events.

       Smith argues that counsel’s statement that “I can’t do this” demonstrates

that his advocacy was adversely impacted. But after making this statement,

counsel in fact continued to represent Smith at trial and at sentencing. The record

does not support Smith’s contention that counsel was somehow paralyzed with

fear and unable to proceed.

       Indeed, the record reveals counsel had a coherent defense strategy: he

argued the State failed to prove Smith strangled S.G. Counsel pointed out that



                                        - 13 -
No. 79626-7-I/14


S.G. had no physical injuries to her face or neck, S.G.’s version of events was

inconsistent with a lack of visible injuries, and S.G. had a motive for fabricating the

incident when Smith left her for a different woman. Before he moved to withdraw,

counsel cross-examined S.G. and elicited evidence from her to support this theory

of the case. Counsel also elicited evidence from I.T. that she did not see Smith

harm her mother.

       After his motion to withdraw was denied, counsel was able to continue to

develop this theory of defense. During his cross examination of Officer Cuellar,

counsel elicited evidence that when the officer arrived at S.G.’s apartment, she

was calm, able to answer his questions, having no problems breathing, not in pain,

and declined any medical treatment. He elicited evidence from Federal Way Police

Detective Billy Forrester, who attempted unsuccessfully to locate the neighbor

whom S.G. had identified as having helped her contact the police on the night of

the assault, that while he was able to speak with S.G. once by phone, he was

subsequently unable to locate her or the alleged neighbor. He too confirmed the

photographs taken of S.G. on the night of the assault showed no indication of any

injury. We find no support for Smith’s contention that his attorney was incapable

of presenting a coherent defense because he was too afraid of Smith to do so.

       Smith has not demonstrated an actual conflict of interest that adversely

affected counsel’s performance.       The decision to deny counsel’s motion to

withdraw was thus not manifestly unreasonable.




                                        - 14 -
No. 79626-7-I/15


C. Smith’s Peremptory Challenges

          Next, Smith argues that the trial court erred in allowing him to use

peremptory challenges to remove two African American jurors from the jury. Smith

contends the trial court misapplied GR 37 and our Supreme Court’s revised

Batson 1 test. The State contends Smith invited the error and cannot raise the

issue for the first time on appeal. We agree with the State.

          We review Batson challenges for clear error and defer to the trial court to

the extent its rulings are factual. State v. Jefferson, 192 Wash. 2d 225, 429 P.3d 467

(2018). But the invited error doctrine precludes a party from setting up an error at

the trial court and then complaining of it on appeal. State v. Henderson, 114 Wash. 2d
867, 870-71, 792 P.2d 514 (1990); State v. Johnson, 147 Wash. App. 276, 194 P.3d
1009 (2008). The invited error doctrine applies even when the alleged error is of

constitutional magnitude. City of Seattle v. Patu, 147 Wash. 2d 717, 720, 58 P.3d
273 (2002). To determine whether the invited error doctrine is applicable to a case,

we consider the tactical choices Smith made and consider whether the defendant

“affirmatively assented to the error, materially contributed to it, or benefitted from

it.” State v. Momah, 167 Wash. 2d 140, 154, 217 P.3d 321 (2009).

          At trial, defense counsel peremptorily struck potential jurors 28 and 32, both

of whom were African American. The court excused the venire so that it could

establish that the jurors of color were excused for appropriate reasons. Defense

counsel explained that he struck potential juror 32 because she was not engaged

in the process and he could not “recall her ever saying anything, really, at all.” With



1   Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986).

                                               - 15 -
No. 79626-7-I/16


respect to potential juror 28, counsel referred to his demeanor, saying “I took it - -

I took a guess that maybe because he was a male he might have had some

prejudice against my client in such a kind of a case.” Counsel went on to say “his

behavior said to me that he just . . . almost like he didn’t want to be here.” The

court found that counsel had a “proper basis” for striking potential juror 32 and a

“non-racially motivated” reason for striking potential juror 28.

       Smith argues the trial court, in applying GR 37, failed to apply the correct

legal standard in determining whether the jurors were stricken for discriminatory

reasons, requiring reversal. But the record is clear that Smith invited this error.

Smith’s counsel made tactical choices to exclude two prospective jurors who he

believed to be uninterested in serving on the jury. After articulating the basis for

the peremptory challenges and hearing the trial court’s analysis, Smith did not alert

the trial court to the fact that it had applied an incorrect legal standard in evaluating

the challenges. To the contrary, he argued at trial that the strikes were proper and

not motivated by racial considerations.           He both assented to the error and

materially contributed to it at trial. If the trial court erred in failing to comply with

either constitutional requirements or court rules of procedure relating to

peremptory challenges, it was Smith’s own conduct that induced the court to do

so. Because Smith invited the error at trial, he is now precluded from claiming on

appeal that it is reversible error.

D. Cumulative Errors

       Smith argues the cumulative effect of the errors in his case require reversal

of his conviction and a new trial. Smith argues that each of the above alleged



                                         - 16 -
No. 79626-7-I/17


errors built upon each other “augmenting their prejudicial effect” and depriving

Smith of a fair trial. We disagree.

       Cumulative error is established when several trial court errors do not

warrant reversal when taken alone but the combined effect of the errors denied the

defendant a fair trial. State v. Hodges, 118 Wash. App. 668, 673-74, 77 P.3d 375

(2003). Because the trial court did not abuse its discretion in denying the motion

to discharge counsel and in denying counsel’s later motion to withdraw and Smith

invited any error related to the peremptory challenges, we conclude Smith was not

deprived of a fair trial.

E. Statement of Additional Grounds

       In a statement of additional grounds, Smith appears to argue that he

received ineffective assistance of counsel for three reasons. First, he contends

that his attorney failed to impeach a witness for untruthfulness under ER 609(b)

and 608(a)(b). Second, Smith argues that his attorney did not correctly file his

notice of appeal and that he and another attorney were left to correct the error.

Finally, he contends that his attorney gave him incorrect legal advice regarding his

sentencing ranges which caused Smith to turn down a plea deal from the State.

       A criminal defendant has the right to effective assistance of trial counsel

under the Sixth Amendment to the United States Constitution and article I, section

22 of the Washington State Constitution. In re Pers. Restraint of Davis, 152 Wash. 2d
647, 672, 101 P.3d 1 (2004). To establish that the right to effective assistance of

counsel has been violated, the defendant must make two showings: that counsel's

representation was deficient, and that counsel's deficient representation caused


                                       - 17 -
No. 79626-7-I/18

prejudice. Id. (quoting State v. McFarland, 127 Wash. 2d 322, 334–35, 899 P.2d 1251

(1995)). To establish deficient performance, the defendant must show that trial

counsel's performance fell below an objective standard of reasonableness. Id.

Trial strategy and tactics cannot form the basis of a finding of deficient

performance. State v. Cienfuegos, 144 Wash. 2d 222, 227, 25 P.3d 1011 (2001)

(quoting State v. Hendrickson, 129 Wash. 2d 61, 77–78, 917 P.2d 563 (1996)).

      Prejudice can be shown only if there is a reasonable probability that, absent

counsel's unprofessional errors, the result of the proceeding would have been

different. Davis, 152 Wash. 2d at 672–73. The reasonableness of trial counsel's

performance is reviewed in light of all of the circumstances of the case at the time

of counsel's conduct. State v. Lord, 117 Wash. 2d 829, 883, 822 P.2d 177 (1991).

      With regard to Smith’s first claim, the extent of cross-examination is a matter

of judgment and strategy. Davis, 152 Wash. 2d at 720. This court will not find

ineffective assistance of counsel based on trial counsel's decisions during cross-

examination if counsel's performance fell within the range of reasonable

representation. Id. Moreover, in order to establish prejudice for the failure to

effectively cross-examine a witness, the defendant must show that the testimony

that would have been elicited on cross-examination could have overcome the

evidence against the defendant. Id.

      Smith’s argument that his attorney failed to impeach S.G. for truthfulness

amounts to an assertion that trial counsel could have done a better job at cross-

examination. This is not enough to demonstrate deficient performance. State v.

Johnston, 143 Wash. App. 1, 20, 177 P.3d 1127 (2007).



                                       - 18 -
No. 79626-7-I/19


      With regard to Smith’s claim relating to his notice of appeal, his attorney

filed this notice within days of the entry of the judgment and sentence. Although

the notice of appeal contained a typographical error, the notice was timely filed.

Smith was able to correct the clerical mistake by filing an amended notice of

appeal, and the State has not challenged the timeliness of Smith’s appeal. Smith

has not demonstrated that he has suffered any harm from this error.

      Smith’s third claim relating to advice he received during plea negotiations

involves facts outside the record before this court. Where, as here, the claim is

brought on direct appeal, the reviewing court will not consider matters outside the

trial record. State v. McFarland, 127 Wash. 2d 322, 335, 899 P.2d 1251 (1995).

      Affirmed.




WE CONCUR:




                                      - 19 -